                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00106-RJC-DSC

MALCOLM WIENER,                                 )
                                                )
              Plaintiff,                        )
                                                )
               v.                               )
                                                )                ORDER
AXA EQUITABLE LIFE INSURANCE                    )
COMPANY,                                        )
                                                )
              Defendant.                        )
                                                )

      THIS MATTER comes before the Court sua sponte. The trial of this matter is

scheduled to begin on September 8, 2020. The parties filed their final witness lists

on June 18 and June 19, 2020. (Doc. Nos. 64, 66.) Thereafter, the parties filed a joint

motion to allow remote testimony, (Doc. No. 68), which the Court granted by oral

order on June 25, 2020.

      The Court hereby ORDERS that within seven (7) days of the date of this Order,

the parties shall file supplemental witness lists that specifically identifies the

witnesses who intend to testify remotely. It is further ORDERED that if a party

intends for any witness to testify remotely, the party’s final witness list shall contain

an affirmation that counsel has conferred with court personnel regarding the

technology systems to be used to offer remote testimony.




     Case 3:18-cv-00106-RJC-DSC Document 102 Filed 08/12/20 Page 1 of 2
                   Signed: August 12, 2020




                                    2

Case 3:18-cv-00106-RJC-DSC Document 102 Filed 08/12/20 Page 2 of 2
